Citation Nr: 0632728	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03- 32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability evaluation for 
chronic low back strain with degenerative changes, residuals 
of old fracture 1st and 2nd lumbar vertebrae (low back 
disability), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied service connection for bilateral hearing loss 
and tinnitus; denied service connection for anxiety (claimed 
as nerve problems) finding that the veteran had not submitted 
new and material evidence to reopen the claim; and denied an 
increased rating for chronic low back strain with 
degenerative changes, residuals of old fracture 1st and 2nd 
lumbar vertebrae, currently rated as 20 percent disabling.  
In November 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The Board found on December 15, 2004 that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket.

In a January 2005 decision, the Board dismissed the issue of 
service connection for anxiety, and remanded the other claim 
for further development.  In a June 2006 decision, the RO 
granted service connection for bilateral hearing loss.  
Therefore, only the issues set forth on the cover page of 
this decision remain in appellate review.  


FINDINGS OF FACT

1.  The evidence is in equipoise that the veteran developed 
tinnitus as a result of acoustic trauma during his military 
service. 

2.  The veteran's service- connected low back disability is 
manifested by moderate limitation of motion with pain in the 
low back and legs, and slight loss of strength of the left 
anterior tibial and toe extensor muscles; there have been no 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during service.  38 U.S.C.A. §§ 
1110, 1113, 5100, 5102, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, (2006).

2.  The schedular criteria for a rating higher than 20 
percent for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5013-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 
effective prior to September 26, 2003; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes 5235-43 (2006), effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

Duties to Notify and Assist

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VA duty to notify and assist the 
veteran regarding this claim.  See generally, 38 U.S.C.A. § 
5100, 5102, 5103, 5103A, 5107; (West 2002 & Supp. 2005); 38 
C.F.R. 3.102, 3.156(a), 3.159, 3.326 (2006).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The 4th and 5th elements were not addressed in any notice 
letter.  Once the RO effectuates the Board's grant, the RO 
can cure any notice defect with respect to these elements.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).

In March 2003, the veteran filed a claim of service 
connection for tinnitus.  In support of his claim, he 
testified in a November 2004 Board hearing that he was 
exposed to acoustic trauma while serving in the U.S. Army, 
where his job was to set off explosions several hundred yards 
away.  He also stated that he participated in airborne 
training school, where he was active in shooting guns, 
rifles, and M-1's machine guns, and that he shot at the rifle 
range for six to eight hours at a time with no hearing 
protection.  He indicated that the training course also 
required him to parachute from noisy planes.  The veteran 
testified that after service, he worked selling small parts 
for five years, and then as a truck dispatcher for 26 years.  
He stated that the only loud noise he was exposed to after 
service was an occasional gunshot once or twice a year.  He 
also testified that his tinnitus started about two to three 
years ago, and that it comes and goes.  In sum, the veteran 
contends that he has current tinnitus, which are directly 
related to service, entitling him to disability compensation.

The Board notes that the veteran's service medical records 
show no indication of hearing loss or tinnitus.  The DD-214 
Form, however, shows that he earned Rifle M-1 and Machine Gun 
badges in service, and that his military occupational 
specialty was Parachutist.  The Army Separation Qualification 
Record shows that his military specialties also consisted of 
mortar crewman and heavy machine gunner.  Thus, the Board 
accepts the veteran's statements as credible that he was 
exposed to acoustic trauma in service.

Postservice medical data include a VA audiological 
examination conducted in February 2005, and an addendum to 
the examination report dated in June 2005.  The VA 
audiologist was of the opinion that the veteran's tinnitus 
was at least as likely as not related to noise exposure 
during his military service rather than post-service 
recreational noise exposure.

On review of this evidence, the Board finds the record to be 
in relative equipoise in light of the VA audiologist's 
opinion that it is at least as likely as not that the 
veteran's tinnitus is related to noise exposure in service.  
As the Board resolves reasonable doubt in the veteran's 
favor, the claim for service connection for tinnitus must be 
granted.  See 38 C.F.R. § 3.102; see also Schoolman v. West, 
12 Vet. App. 307, 311 (1999).  



II.  Low Back Disability

Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letters sent in March 2003, 
April 2003 and January 2005 adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim for an increased rating for a low back disability, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claim.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded three examinations 
in which opinions on the severity of his current low back 
condition were rendered.   

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the effective 
date for the claim by an June 2006 supplemental statement of 
the case.  The notice requirement cannot be satisfied by 
reference to various post-decisional communications issued 
for unrelated purposes, such as the supplemental statement of 
the case from which the claimant might have been able to 
infer what evidence was lacking.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006); but see 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006) (in cases in which the appellant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim, any error by the Board in deciding that post-
decisional documents satisfy the duties to notify and assist 
the veteran is nonprejudicial).  Despite the inadequate 
notice provided to the veteran concerning this element, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board concludes below 
that an increased rating for a low back disability is not 
warranted, any question as to the appropriate effective date 
to be assigned is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Analysis 

The veteran has been in receipt of service connection for a 
low back disability, rated 20 percent disabling, since 
separation from service.  In February 2003, the veteran filed 
a claim for an increased rating for the condition, as the 
symptoms and manifestations of the disability from which he 
suffers had increased in severity.  In statements and 
testimony, he contends that he has constant severe pain in 
his back and legs which prevents any exercise or heavy 
lifting.  Even prolonged walking or even standing is 
difficult due to the pain.  The pain also interferes with his 
sleep.  He forces himself to walk to achieve some kind of 
exercise.  He does not seek treatment for the condition as 
medical personnel have told him nothing could be done to 
improve it.  

An April 2003 VA examination report noted that the range of 
motion of the lumbar spine was 80 degrees flexion, 20 degrees 
extension, 30 degrees lateral bending bilaterally, and 30 
degrees rotation bilaterally.  There was normal musculature 
in the lower extremities.  Deep tendon reflexes were normal.  
The diagnosis was history of degenerative changes of the 
lumbosacral spine, with gradually increasing symptoms of 
pain.  

A VA neurological examination was conducted in January 2005.  
The veteran complained of constant aching type pain with 
stiffness in the low back.  The veteran also complained of 
radiating pain down the left leg.  The evidence noted that 
strength was normal in the veteran's right lower extremity.  
Regarding the veteran's left lower extremity, the examiner 
noted that there may be a little bit of weakness in his 
anterior tibial and toe extensors but it was difficult to 
measure because the veteran's left leg gave way.  There was 
no atrophy of fasciculations.  Light touch sensation; 
innervation of the peroneal and tibial portions of the 
sciatic nerve; and peripheral innervation of L4-L5 and SI 
were intact.  The examiner stated that the veteran's X-ray 
studies of 2002 and 2003 do not show any fractures of L1 or 
L2; but osteoporosis, degenerative arthritic changes, and 
lumbosacral spinal stenosis were shown.  The examiner noted 
that findings were consistent with significant limitation of 
motion and pain in his lumbar spine.  An electromyogram (EMG) 
and nerve conduction tests were normal in the lower 
extremities, and the examiner noted that no active 
denervation on EMG consistent with an active radiculopathy 
was found.  

A VA spine examination was conducted in January 2005.  The 
veteran complained of continuous pain in the low back and 
radiating pain down the posterior thighs, right greater than 
left.  The range of motion of the lumbar spine was 60 degrees 
flexion, 10 degrees extension, 15 degrees right lateral 
bending, 23 degrees left lateral bending, 22 degrees right 
rotation, and 15 degrees left rotation.  Examination of the 
lower extremities noted normal musculature and deep tendon 
reflexes.  Examination of the lower extremities noted normal 
musculature and deep tendon reflexes.  Gross muscle strength 
was 5/5 on the right and 3-4/5 on the left.  Extensor 
hallucis longus motor strength was 5/5 on the right and 4-5/5 
on the left.  The diagnosis was scoliotic degenerative joint 
disease of the lumbar spine; and grade 1 anterolisthesis and 
intervertebral disc syndrome.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

When, as here, the veteran is appealing for a higher rating 
for a disability that was service connected several years 
ago, his current level of functional impairment is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that, where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45.  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2006)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The October 2003 statement 
of the case evaluated the veteran's claim using the old and 
new regulations effective from September 26, 2003.  
Accordingly, there is no prejudice to the veteran in 
proceeding to a decision, under Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran's service-connected low back disability was 
originally rated under Diagnostic Codes 5010-5294, traumatic 
arthritis and sacroiliac injury and weakness.  See 38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  
The common cause of disability in this region is degenerative 
arthritis.  The lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
There should be careful consideration of lumbosacral sprain, 
and the various symptoms of pain and paralysis attributable 
to disease affecting the lumbar vertebrae and the 
intervertebral disc.  38 C.F.R. § 4.66.

Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under the "old" criteria, a 40 percent evaluation was 
assigned for lumbosacral strain when it is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was assigned when lumbosacral strain is manifested 
by muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002), 
effective prior to September 26, 2003.  

A review of the record reveals that there is no objective 
medical evidence of severe limitation of motion, or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion, to support a higher evaluation under the old 
criteria.  38 C.F.R. Part 4, Diagnostic Codes 5294, 5295 
(2002).  

The diagnostic code specifically concerning limitation of 
lumbar spine motion prior to September 26, 2003, was 
Diagnostic Code 5292.  When such limitation of motion is 
moderate, a 20 percent rating is warranted.  When limitation 
of motion is severe, a 40 percent rating is warranted.  In 
order to meet the criteria for a 40 percent rating, the 
limitation of lumbar spine motion would have to be "severe."  
On the most recent examinations in January 2005 discussed 
above, the veteran's lumbar spine showed ranges of motion 
that, even with consideration of pain on motion, are 
moderately disabling in all planes of motion.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent 
evaluation if it was moderate with recurring attacks.  A 40 
percent evaluation was authorized for intervertebral disc 
syndrome if it was severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), effective 
prior to September 23, 2002.

Application of this Diagnostic Code would not result in an 
evaluation of more than 20 percent disabling for low back 
disability, as severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief 
has not been shown.  The neurological examiner who conducted 
the January 2005 VA examination noted that no evidence of 
radiculopathy was found on nerve and EMG testing. 

Moreover, under Diagnostic Code 5285 (2003), the veteran is 
not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence, multiple X-ray 
studies conducted over the years since service, does not 
reflect such a deformity.  Diagnostic Codes 5286 and 5289 
(2003), pertaining to ankylosis of the whole spine and of the 
lumbar spine, respectively, are not for application as the 
medical evidence of record demonstrates that the veteran is 
capable of range of motion.

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).  Under the new criteria, sacroiliac injury and 
weakness is rated under Diagnostic Code  5236.  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Considering the veteran's lumbar spine disability under the 
criteria that became effective September 26, 2003, he also 
does not meet the criteria for a rating higher than 20 
percent since the evidence does not show either favorable or 
unfavorable ankylosis of the spine or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  68 
Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5237).

The new version, which is now redesignated to Diagnostic Code 
5243, evaluates intervertebral disc syndrome (preoperatively 
or postoperatively) on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months 
warrant a 60 percent rating.  Incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent rating.

For purposes of evaluations under Diagnostic Code 5243, 
"[c]hronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, NOTE 1.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, NOTE 1.  Similarly, 
neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  The Board notes that a January 2005 VA 
neurological examination found no atrophy or fasciculations.  
In addition, light touch sensation; innervation of the 
peroneal and tibial portions of the sciatic nerve; and 
peripheral innervation of L4-L5 and SI were intact. 

The symptoms of intervertebral disc syndrome do not provide 
for a rating in excess of 20 percent, and there is no 
evidence of record that bed rest has been prescribed by a 
physician.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no medical evidence showing the 
veteran has ever been prescribed bed rest by a physician, nor 
does the veteran allege this is so.  The fact that he may 
voluntarily chose to take to bed because of back pain does 
not meet the definition of an incapacitating episode.  So a 
higher rating would not be warranted under the Diagnostic 
Code 5237 pertaining to intervertebral disc syndrome.

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations also does not provide a basis for a 
higher rating under the new criteria.  He has had no more 
than moderate limitation of motion, in any direction tested 
(forward flexion, backward extension, or rotation and lateral 
flexion to the right and left sides).  The reports which 
provided the range of motion in all six directions during the 
appeal period are the April 2003 and January 2005 examination 
reports, and recorded combined range of motion of 220 and 145 
degrees.  Neither of these combined range of motion 
measurement even meet the requirement for a 20 percent rating 
pursuant to the new criteria listed above.  

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  See DeLuca v. Brown, supra.

The medical evidence in this case shows that the service- 
connected low back disability is manifested primarily by 
complaints of pain and stiffness, and limited motion that 
produce some functional impairment in the veteran's ability 
to move his back.  The medical evidence shows that the 
veteran is able to forward flex, backward extend, or lateral 
flex or rotate to a limited extent with pain in his 
lumbosacral spine.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the evidence shows limitation of the 
range of motion of the lumbosacral spine, as noted by 
examiners.  However, there is no evidence of any 
incapacitating episodes requiring bed rest nor is the record 
reflective of significant deficits of motor strength, muscle 
atrophy, or the like to warrant an increased evaluation.

While the examination reports have shown complaints of pain, 
these complaints, alone, are insufficient to support a rating 
higher than 20 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
lumbosacral spine, due to pain attributable to the service- 
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.  
The examiner who conducted the January 2005 orthopedic 
examination stated that all measurements of range of motion 
reported were to the limit of the veteran's pain-free motion.  
As these measurements represent the limits of the veteran's 
pain-free range of motion, the Board finds that the veteran's 
low back disability is properly rated as 20 percent 
disabling.  Accordingly, the Board finds that a rating higher 
than 20 percent for the veteran's low back disability is not 
warranted.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 




ORDER

Service connection for tinnitus is granted.

An increased rating for a low back disability is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


